                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES MURRAY and NINA MURRAY,

                     Plaintiff,
       v.                                         3:19-CV-228
                                                  (JUDGE MARIANI)
DOWNS RACING, LP, t/d/b/a
MOHEGAN SUN AT POCONO DOWNS,
and MOHEGAN COMMERCIAL
VENTURES, PA, LLC

                      Defendants.

                                  MEMORANDUM AND ORDER

       On February 8, 2019, Plaintiffs James Murray and Nina Murray initiated the above-

captioned Complaint arising out of injuries sustained by Mr. Murray as a result of a slip and

fall at Mohegan Sun Pocono on February 17, 2018. (Doc. 1-3). Plaintiffs' Complaint alleges

a count of Negligence against Defendant Downs Racing, LP ("Downs Racing") (Count I) and

a count of Negligence against Mohegan Commercial Ventures PA, LLC ("Mohegan

Ventures") (Count Ill) and a count of Loss of Consortium by Mrs. Murray against both

Downs Racing (Count II) and Mohegan Ventures (Count IV).

       On March 24, 2020, this action was re-assigned to the undersigned following the

passing of the Honorable James M. Munley. Trial is currently scheduled to commence on

August 2, 2021 . (Doc. 63).
       Presently before the Court are the following in limine motions by Plaintiffs:

  1. Plaintiffs' Motion in Limine to Preclude Evidence of Mr. Murray's Alleged Motivation
     for Bringing the Instant Lawsuit (Doc. 42);

  2. Plaintiffs' Motion in Limine to Preclude Testimony, Evidence, or Argument about Mr.
     Murray's Prior Episode of Syncope and Vertigo (Doc. 49).

       "The purpose of a motion in limine is to allow the trial court to rule in advance of trial

on the admissibility and relevance of certain forecasted evidence." United States v.

Tartaglione, 228 F.Supp.3d 402, 406 (E.D. Pa. 2017). A court may exercise its discretion to

rule in limine on evidentiary issues "in appropriate cases." In re Japanese E/ec. Prods.

Antitrust Litig., 723 F.2d 238, 260 (3d Cir. 1983), rev'd on other grounds sub nom.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986). Nevertheless, a

"trial court should exclude evidence on a motion in limine only when the evidence is clearly

inadmissible on all potential grounds." Tartaglione, 228 F. Supp. 3d at 406.

       Further, while motions in limine may serve as a useful pretrial tool that enables more

in-depth briefing than would be available at trial, a court may defer ruling on such motions "if

the context of trial would provide clarity." Frintner v. TruePosition, 892 F.Supp.2d 699, 707

(E.D. Pa. 2012). Indeed, "motions in limine often present issues for which final decision is

best reserved for a specific trial situation." Walden v. Georgia-Pacific Corp. , 126 F.3d 506,

518 n.10 (3d Cir. 1997). Thus, certain motions, "especially ones that encompass broad

classes of evidence, should generally be deferred until trial to allow for the resolution of

                                                2
questions of foundation , relevancy, and potential prejudice in proper context." Leonard v.

Stemtech Health Scis. , Inc., 981 F.Supp.2d 273, 276 (D. Del. 2013). Moreover, "pretrial

Rule 403 exclusions should rarely be granted . ... [A] court cannot fairly ascertain the

potential relevance of evidence for Rule 403 purposes until it has a full record relevant to

the putatively objectionable evidence." In re Paoli R.R. Yard PCB Litig., 916 F.2d 829, 859

(3d Cir. 1990) (emphasis in original).

         Finally, it is important to note that "in limine rulings are not binding on the trial judge,

and the judge may always change his mind during the course of a trial." Ohler v. United

States, 529 U.S. 753, 758 n.3 (2000).

         Here, Plaintiffs' first motion in limine requests that this Court preclude evidence of

Mr. Murray's alleged motivation for bringing the present action. (Doc. 42). In support of this

motion, Plaintiffs state that "[a]t least one of the people" deposed by the Defendants who

was in Mr. Murray's "friend group" on the evening of the slip and fall, "testified that [Murray]

had financial motivations underpinning his decision to file the instant lawsuit." (Doc. 42, at

~~   14-15). Plaintiffs contend that the testimony of this individual, Anna Zittle, "was not

premised on a conversation she had directly with Mr. Murray" but instead "was based on

things other people had told her." (Id. at~ 16). Plaintiffs argue that "[t]estimony regarding

Mr. Murray's motivations for filing the instant lawsuit should be precluded as irrelevant and

unduly prejudicial" and that "Ms. Zittle's testimony regarding Mr. Murray's motivation should




                                                   3
likewise be precluded because it constitutes hearsay for which there is no applicable

exception." (Id at~~ 17, 18).

       Plaintiffs have also filed a motion requesting that testimony, evidence, or argument

about Mr. Murray's prior episode of syncope and vertigo be precluded (Doc. 49). Plaintiffs'

Motion states that Mr. Murray's medical records indicate that he has experienced "at least

one prior episode of syncope - or fainting, and has been diagnosed with vertigo in the past."

(Doc. 49, at~ 15). Mr. Murray asserts that this episode of syncope was the result of an

incident when he was hit in the head with a baseball when he was 10 years old. (Id. at~

16). Plaintiffs argue that Defendants should be precluded from introducing evidence with

respect to this diagnosis of syncope and vertigo and from arguing that Mr. Murray's fall at

the Breakers Bar was the result of his "fainting spells". (Id. at~~ 18-19).

       Both of Plaintiffs' Motions in Limine discussed herein include a Certificate of

Concurrence stating that Defendants' counsel concurs in the motion (Doc. 42, at 5; Doc. 49,

at 5) and Defendants did not file a brief in opposition or other response to either of these

motions by Plaintiffs.

       Despite Defendants' concurrence as to both in limine motions, the Court will only

grant Plaintiffs' Motion in Limine to Preclude Testimony, Evidence, or Argument about Mr.

Murray's Prior Episode of Syncope and Vertigo (Doc. 49). With respect to Plaintiffs' Motion

in Limine to Preclude Evidence of Mr. Murray's Alleged Motivation for Bringing the Instant

Lawsuit (Doc. 42), the Court will reserve ruling. Here, the Court cannot know at this stage

                                               4
what witnesses might be called by Defendants and whether such witnesses' testimony

would survive objection as to hearsay, relevance, and the Rule 403 balancing test. 1

Plaintiffs' request that the Court preclude evidence of Mr. Murray's alleged motivation for

bringing this action is premature and requires this Court to engage in pure speculation as to

what a witness may, or may not, personally know or may have personally heard from one of

the plaintiffs.

        ACCORDINGLY, THIS              J')__'i0 DAY OF JULY, 2021, upon review of Plaintiffs'
Motion in Limine to Preclude Evidence of Mr. Murray's Alleged Motivation for Bringing the

Instant Lawsuit (Doc. 42) and Plaintiffs' Motion in Limine to Preclude Testimony, Evidence,

or Argument about Mr. Murray's Prior Episode of Syncope and Vertigo (Doc. 49), IT IS

HEREBY ORDERED THAT:

    1. Plaintiffs' Motion in Limine to Preclude Evidence of Mr. Murray's Alleged Motivation

        for Bringing the Instant Lawsuit (Doc. 42) is RESERVED UNTIL TIME OF TRIAL.




        1
          For example, it is possible that Defendants may produce one or more witnesses whose testimony
as to any alleged motivation on the part of the Murrays for bringing the present action would be admissible
as non-hearsay under Federal Rule of Evidence 801.


                                                     5
   2. Plaintiffs' Motion in Limine to Preclude Testimony, Evidence, or Argument about Mr.

       Murray's Prior Episode of Syncope and Vertigo (Doc. 49) is GRANTED. 2




                                                                                                      ,


                                                            Robert D. anani
                                                            United States District Judge




        2  In granting Plaintiffs' motion, the Court reminds the parties that "in limine rulings are not binding
on the trial judge, and the judge may always change his mind during the course of a trial," Ohler, 529 U.S.
at 758 n.3. This is particularly so where the Court has not yet seen any of the evidence or heard any
testimony. Thus, should a party believe that the evidence presented at trial provides a basis for re-visiting
the grant of this motion in limine, it shall timely raise this issue.

                                                       6
